11/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0060


                                          DA 20-0060
                                                                       FILED
 STATE OF MONTANA,
                                                                       NOV   1 0 2020
                                                                    Bowen Greenwood
                                                                                    Court
                                                                  Clerk of Supreme
                Plaintiff and Appellee,                              StatF) or Montana



       v.                                                            ORDER

 MICHAEL LEE CAMERON,

                Defendant and Appellant.


       On June 30, 2020, this Court denied and dismissed, with prejudice, Appellant
Michael Lee Cameron's motion to proceed as a self-represented litigant in his appeal of a
revocation of a criminal sentence from the Thirteenth Judicial District Court. We stated
then that he had no right to proceed pro se in such an appeal and that he has not established
good cause. We also cautioned Cameron not to file pleadings while represented by
counsel. M.R. App. P. 10(1)(c). Cameron appears with his second motion to proceed pro
se, asserting ineffective assistance of counsel clairns because his court-appointed attorney
is managing other appeals along with his case and is caring for her children along with her
other duties.
       We decline to consider his instant motion or to deem this motion as a petition for
rehearing. M.R. App. P. 20(1)(d). Accordingly,
       IT IS ORDERED that Cameron's Motion to Proceed Pro Se is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Michael Lee Cameron personally.
       DATED this )(::,day of November, 2020.



                                                                Chief Justice
    Justices




2